

115 HR 1936 IH: Do Your Job Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1936IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Gallagher introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit congressional recesses until Congress adopts a concurrent resolution on the budget that results in a balanced Federal budget by the last fiscal year covered by such resolution, and for other purposes. 
1.Short titleThis Act may be cited as the Do Your Job Act. 2.House and Senate approval of regular appropriation billsSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsections: 
 
(g)House and Senate approval of regular appropriation bills 
(1)Point of order in the House of Representatives against adjourning in August until House passage of all appropriation billsIt shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than three calendar days during the month of August until the House of Representatives has approved annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committee on Appropriations of the House of Representatives for the fiscal year beginning on October 1 of such year. (2)Points of order in the House of Representatives and Senate against adjourning until House and Senate passage of all appropriation billsBeginning on October 1 of a session of Congress and during the duration of that session, it shall not be in order in the House of Representatives or the Senate to consider any resolution providing for an adjournment period of more than three calendar days for the duration of that session until the annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committees on Appropriations of the House of Representatives and the Senate for the fiscal year beginning on October 1 of such year have been presented to the President under section 7 of article I of the Constitution. 
(h)No congressional recessesNeither the Senate nor the House of Representatives may recess or stand adjourned for a period of longer than 24 hours during any calendar year unless and until Congress has agreed to a concurrent resolution on the budget for the fiscal year beginning on October 1 of that calendar year which concurrent resolution projects a balanced budget for the Government by the last fiscal year covered by that concurrent resolution.. 